979-864-1316
 111 E. Locust, Suite. 500                                                     979-388-1316
   Angleton, TX 77515                                                          281-756-1316


www.brazoria-county.com

                                                                               FILED IN
                                        RHONDA BARCHAK                  1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY            6/16/2015 4:45:01 PM
                                                                        CHRISTOPHER A. PRINE
                                                                                Clerk


                             NOTICE OF ASSIGNMENT ON AN ACCELERATED APPEAL

     6/16/2015

     TO:      FIRST COURT OF APPEALS

     RE:     Cause No. 69510, in the 149th District Court

             Style; EUGENE ELDRIDGE, ET AL VS. COUNTY OF BRAZORIA

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:      6/10/15
     NOTICE OF APPEAL:            6/16/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             TERRI HOLDER
     COURT REPORTER:              ROBIN RIOS

                              ***************************************

     APPELLANT:                     BRAZORIA COUNTY

     ATTORNEY(S) FOR APPELLANT: RAETHELLA JONES, ASSISTANT DISTRICT ATTORNEY
     TEL.:  979-864-1232
     FAX :  979-849-8914
     EMAIL ADDRESS: rjones@brazoria-county.com
     TEXAS BAR NO.:    75007981